Gary, J. This was an ordinary judgment creditor’s bill, under Sec. 49 of the chancery act of 1872, filed by appellants, and contained special interrogatories to the appellee, Peter Koch, who is a judgment debtor, as to judgments confessed by him, but the bill contained no allegations with respect to, and made no mention even, except in such interrogatories, of the judgments. In evidence it does appear that the judgments probably might be avoided, as a shift or artifice under the forms of law, to defeat the operation of the voluntary assignment act by effecting an unequal distribution of his estate among preferred creditors. Preston v. Spaulding, 120 Ill. 208; White v. Cotzhausen, 129 Ill. 329. Also that the fees of attorneys included in the judgments are as objectionable as in the case of Hulse v. Mershon, 125 Ill. 52. But no such title to relief is set up in the bill. It does not allege that Koch has made fraudulent conveyances of property to the other defendants in secret trust, etc. Of the allegations of the bill on which relief could be given there is no proof, and of the matters in evidence which might avail the appellants there are no allegations in the bill. The appellants made no application to amend their bill “so" as to fit the case shown by the evidence.” Gordon v. Reynolds, 114 Ill. 118. The principle announced in Morgan v. Smith, 11 Ill. 194, that “ a party will not be entitled to relief, although the evidence may establish a clear case in his favor, unless there are averments in the bill to support the case made by the evidence,” has been so often since repeated that it would be a vain show to multiply references to cases. “Proofs without allegations are just as unavailing as allegations without proofs.” Bremer v. Canal Co., 123 Ill. 104. The decree of the Circuit Court dismissing the bill is affirmed. Decree affirmed.